Citation Nr: 0621379	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a previously denied 
claim for service connection for bilateral hearing loss.  The 
RO also denied the veteran's claim for service connection for 
an eye disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not appeal a September 1972 rating 
decision denying service connection for bilateral hearing 
loss.

3.  The veteran did not file a timely notice of disagreement 
with a September 2002 rating decision denying reopening of a 
claim for service connection for bilateral hearing loss.

4.  The evidence received since the September 2002 rating 
decision does not include medical evidence supporting a 
relationship between current hearing loss and events during 
service.

5.  No eye injury or disability was documented during the 
veteran's service.

6.  No medical evidence links any current eye disorder, 
including glaucoma that was diagnosed in 2003, to any injury 
or disease during the veteran's service.


CONCLUSIONS OF LAW

1.  The rating decisions of September 1972 and September 2002 
became final decisions.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the September 2002 rating 
decision is not new and material to the claim for service 
connection for bilateral hearing loss; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2005).

3.  No current eye disorder, including glaucoma, was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in March 
2002 and January 2004.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
reopen a previously denied claim and substantiate claims for 
service connection. Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  Those notices did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board herein denies reopening of the claim for 
service connection for hearing loss, and denies the claim for 
service connection for an eye disorder.  As the RO will not 
be assigning ratings or effective dates for either of those 
claims, there is no possibility of prejudice in the matters 
of ratings and effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.

Request to Reopen Claim for Service Connection for Hearing 
Loss

The veteran is seeking to reopen a claim for service 
connection for hearing loss that was previously denied by the 
RO.  A rating decision becomes final when a claimant does not 
file a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  

The veteran filed a claim for service connection for hearing 
loss in July 1972.  The RO denied that claim in a September 
1972 rating decision.  The veteran did not file an NOD with 
that decision, and the decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Since the 1972 denial, the veteran has on several occasions 
requested to reopen a claim for service connection for 
hearing loss.  In 1975, 1979, and 1998, the RO issued rating 
decisions denying the requests to reopen the claim.  The 
veteran did not file an NOD with the 1975, 1979, or 1998 
decisions.  Following a September 2002 RO denial, the veteran 
submitted an NOD in December 2003.  In December 2003, the RO 
informed the veteran that they would not accept his NOD, as 
it was not filed within one year from the September 2002 
rating decision.  In January 2004, the veteran again 
requested to reopen the claim.  The RO denied reopening in a 
March 2004 rating decision.  The veteran has appealed that 
decision.

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The appeal currently before the Board arises from 
the veteran's January 2004 claim to reopen the claim for 
service connection for hearing loss.  The revised regulation 
applies to that claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claim was the September 2002 rating decision.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2005).

The evidence that was associated with the veteran's claims 
file prior to the September 2002 rating decision included 
service medical records, post-service VA and private medical 
records, and statements from the veteran.  

The veteran's service medical records include a finding of 
hearing of 15/15 bilaterally on a whispered voice test on a 
service entrance medical examination in October 1954.  The 
veteran had an ear, nose, and throat (ENT) consultation in 
October 1957, after he reported deafness in his right ear.  
The examiner observed injection of each ear, otitis externa, 
and slight dullness of the right ear drum.  Audiological 
testing revealed auditory thresholds, at the relevant 
frequencies, of 35 to 85 decibels in the right ear, and 10 to 
45 decibels in the left ear.  The examiner described the test 
results as a 40 percent hearing loss in the right ear and a 
16 percent hearing loss in the left ear.  The examiner stated 
that the audiogram findings might be only temporary due to 
infection.  The examiner prescribed medication for the 
bilateral ear infection.  There is no record of any further 
examination of the veteran's ears prior to the veteran's 
separation from service later in October 1957.  

There are no medical records in the claims file that address 
the veteran's hearing after service in the late 1950s or in 
the 1960s.  In 1972, the veteran received inpatient alcohol 
rehabilitation treatment at a VA hospital.  The treatment 
records note a history of gastrointestinal disorders, but 
contain no complaints or findings of hearing loss.  The 
September 1972 rating decision denied the claim for service 
connection for hearing loss on the basis that the temporary 
hearing loss in service had resolved, given the absence of 
findings since service, including with recent hospitalization 
at that time.  

The summary of a period of VA inpatient alcohol 
rehabilitation treatment in 1974 and 1975 indicates that the 
veteran complained of some difficulty with his hearing, and 
felt that the hearing difficulty was associated with his 
service in some way.  The hospital summary indicates that 
tests of the veteran's hearing performed at that time did not 
indicate any pathology.

In July 1977, the veteran was admitted to a private hospital 
for neurological evaluation.  The examiner noted that the 
veteran asked for questions to be repeated many times because 
of poor hearing.  Head, eye, ear, nose, and throat 
examination was unremarkable.

The report of private hospital treatment in October 1986 for 
an orthopedic disorder indicates that a head, eye, ear, nose, 
and throat examination was normal.  

A VA audiogram in 1997 revealed sloping to profound high 
frequency sensorineural hearing loss, bilateral.  It was 
noted that the veteran reported hearing loss since discharge 
from service in 1957, progressive in nature.  The examiner 
made no findings regarding such nexus.  

Notes from VA outpatient treatment in February and May 2002 
reflect that the veteran underwent testing with the audiology 
service, but there is no record of the results of the 
testing.  In a March 2002 statement, the veteran wrote that 
in service, during service, he had been exposed to noise from 
weapons fire and explosives.

Subsequent rating decisions since 1972 declined to reopen the 
veteran's claim on the basis that the post-service documented 
hearing loss shown many years after service has not been 
linked by medical opinion to service.   

The evidence that has been added to the veteran's claims file 
since the September 2002 rating decision includes more recent 
VA medical records and statements from the veteran.  However, 
this evidence is not new and material.  

In January 2004, the veteran reported that he had obtained 
hearing aids from the VA Medical Center in Nashville, 
Tennessee.  VA audiology notes from January 2004 and November 
2004 reflect that the veteran received assistance with repair 
and maintenance of hearing aids.  These records are not new 
and material since they do not relate the use of hearing aids 
or hearing disability so many years after service to service.  
Records showing treatment years after service which do not 
link the post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).    

In August 2005, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  He indicated that during 
training in service he had been exposed to noise from weapons 
fire and grenade explosions.  He stated that he had begun to 
notice hearing loss about six months after he entered 
service.  He reported that he currently received VA treatment 
for hearing loss, and had received hearings aids for both 
ears.  In a September 2005 statement, the veteran wrote that 
he was scheduled to see a doctor about his hearing before 
separation from service, but that he did not have the 
consultation because the doctor was not available.  

The veteran's recent testimony also is not both new and 
material.  Rather, his contentions and arguments essentially 
mirror those associated with his prior claims.  As such, they 
are duplicative of previous evidence in the record.  

In sum, the evidence added since September 2002 shows that 
the veteran currently has bilateral hearing loss and has 
received hearing aids.  The added evidence does not include 
any medical finding or evidence that relates the veteran's 
current hearing loss to any disease, injury, or noise 
exposure during service.  The added evidence relates to the 
relevant issue of the existence of a current hearing loss.  
In the absence of competent evidence relating the current 
hearing loss to service, however, the added evidence does not 
raise a reasonable possibility of substantiating the claim 
for service connection for a hearing loss.  Thus, the added 
evidence does not constitute new and material evidence.  The 
Board denies the appeal to reopen the previously denied 
claim.

Claim for Service Connection for Eye Disorder

The veteran reports that he sustained an injury of the left 
eye during service.  He is seeking service connection for a 
current eye disorder.

The veteran's service medical records do not contain any 
indication of an eye disorder.  The veteran's vision was 
20/20 bilaterally both on his October 1954 entrance 
examination and on his October 1957 separation examination.  
There is no record of any eye injury or other eye complaint.

There is no record of eye treatment in the years immediately 
following service.  A 1972 report from a state hospital 
confirmed that the veteran had received periods of inpatient 
treatment for alcoholism three times between 1967 and 1971.  
The report indicated that physical examination at that 
hospital had revealed bilateral pingueculae.  The report of 
private hospital treatment in October 1986 for an orthopedic 
disorder indicates that a head, eye, ear, nose, and throat 
examination was normal.

The veteran filed a claim for service connection for an eye 
disorder in December 2003.  In a May 2004 statement, the 
veteran indicated that he received VA treatment for an eye 
condition.  Records of VA outpatient treatment of the veteran 
in 2004 and 2005 reflect that he was prescribed medication 
for glaucoma, and was scheduled for visual field 
examinations.

In his August 2005 hearing, the veteran reported that during 
boot camp he was struck in the corner of the eye, and that 
his eye hurt.  He stated that he did not receive treatment 
for that injury.  He indicated that in approximately 2003 he 
was diagnosed with glaucoma, and he began to wear glasses.  
In a September 2005 statement, the veteran wrote that the eye 
injured in service was his left eye.  He stated that after a 
drill instructor struck him in that eye, in 1954, he was 
unable to see out of that eye for a few days, and the eye was 
bloodshot for three or four days.

In this case, the veteran has claimed that his eye was 
injured during boot camp and he has had problems since that 
time.  The veteran is competent to describe the circumstances 
of any in-service injury.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (holding that lay testimony is competent if it 
is limited to matters that the witness has actually observed 
and is within the realm of the witness' personal knowledge).  
Nevertheless, there is no medical evidence that the veteran 
developed disability of either eye during service.  Rather, 
his service records are devoid of any problems with his 
vision, which remained normal throughout service, nor is 
there any reference to any eye injury or eye disability.  
Accordingly, the Board cannot conclude that a chronic or 
other eye disability began during service.  

His current glaucoma was diagnosed many years after service, 
and there is no medical evidence or opinion linking the 
current glaucoma to any eye injury or other event during the 
veteran's service.  The Board recognizes that the duty to 
assist sometimes includes providing a VA examination.  The 
Secretary shall treat an examination as being necessary to 
make a decision on a claim if the evidence of record before 
the Secretary, taking into consideration all information and 
lay or medical evidence (including statements of the 
claimant) (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, the competent and probative evidence does not tend 
to associate the post-service eye disability to service.  
Thus, the Board finds that the evidence as it currently 
stands is sufficient to adjudicate the claim.  That is, the 
competent and probative evidence fails to link a current eye 
disability in any way to service.  

As recognized above,  the veteran is competent to testify as 
to his in-service experiences and symptoms.  However, where, 
as here, the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  Lay assertions of medical causation 
will not suffice.

The preponderance of the evidence is against service 
connection for glaucoma or other eye disorders.


ORDER

A claim for entitlement to service connection for bilateral 
hearing loss is not reopened.

Entitlement to service connection for an eye disorder, to 
include glaucoma, is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


